DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Examiner acknowledges applicant’s Preliminary Amendment. Claims 2-21 are the base for prosecution.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8, 12-14 and 18  is/are rejected under 35 U.S.C. 102(a)a(2) as being anticipated by Li et al. (hereinafter ‘Li’, Pub. No. 2010/0138869).

Regarding claims 2 and 12, Li teaches a system (with corresponding method) (Fig. 1) for generating user equipment configuration data specific to a sub-region of a geographical region, the system comprising: 
a server (200, Fig. 3); and 
control circuitry (being a server, this element is inherent) configured to: 
(The system transmits Fixed ESG data to all the devices of the network; [0028]; [0030]); 
receive, from the first user equipment, a first request for first regional variant data specific to a first sub-region of the geographical region in which the first user equipment is used ([0031]-[0035]; where any device can request more specific ESG data tailored to the device’s location and requirements. Any location is a sub-region of the entirety of the network coverage area); 
receive, from the second user equipment, a second request for second regional variant data specific to a second sub-region of the geographical region in which the second user equipment is used ([0031]-[0035], where any device can request more specific ESG data tailored to the device’s location and requirements. Any location is a sub-region of the entirety of the network coverage area); 
in response to receiving the first request: 
determine whether the first regional variant data is available ([0033]); and 6

in response to determining that the first regional variant data is available, transmit the first regional variant data to the first user equipment, wherein the first user equipment generates first configuration data specific to the first sub-region by modifying a first portion of the master configuration data based on the first regional variant data ([0041]-[0045]); and 
in response to receiving the second request: 
determine whether the second regional variant data is available ([0033]); and 
([0041]-[0045]).  

Regarding claim 3 and 13, Li teaches based on the second regional variant data.wherein the master configuration data is a media source lineup ([0030]), and wherein the first user equipment generates the first configuration data by: 
determining the first portion of the media source lineup corresponding to the first regional variant data ([0029]; [0032]); and overwriting the first portion of the media source lineup with the first regional variant data ([0041]-[0045]).  

Regarding claim 4 and 14, Li teaches wherein the master configuration data is a media source lineup, and wherein the first user equipment generates the first configuration data by:
determining a portion of the first regional variant data that does not correspond to any portion of the master configuration data (the dynamic ESG creator is separate from the fixed ESG creator, [0030]-[0032]); and 
adding the portion of the first regional variant data to the media source lineup ([0041]-[0045]).


accessing a sub-region identifier of the first user equipment; 
determining whether a pointer of the plurality of pointers identifies the memory address of regional variant data for the sub-region of the first user equipment; and 
in response to determining that a pointer of the plurality of pointers identifies the memory address of regional variant data for the sub-region of the first user equipment, transmitting to the server a request for the regional variant data from the memory address identified by the pointer ([0027]-[0036]).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter ‘Li’, Pub. No. 2010/0138869) in view of Almeida et al. (hereinafter ‘Almeida’, Patent No. 10,827,210).

However, in an analogous art, Almeida teaches a system that allows a headend to update configuration data. The configuration data can be an operation firmware, configuration file, fallback firmware, EPG (col. 4 line 48 to col. 5 line 25). The clients can request the status of the version of the software. The headend checks and generates a message indicating the versions of the software. The clients can determine whether if an update is necessary or the headend could roll-out the updates in regions when necessary (col. 4 line 48 to col. 5 line 55). The message includes indications geographic locations (col. 5 lines 5-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s invention with Almeida’s feature of indicating the version and the geographic locations that need to update, download and/or install the software for the benefit of targeting the update to the desired clients.

Regarding claims 6 and 16, Li and Almeida teach wherein the first user equipment requests the first regional variant data in response to detecting the indicator (Almeida: col. 4 line 48 to col. 5 line 55).


identifying a portion of the master configuration data that should be overwritten with regional variant data; determining whether the identified portion of the master configuration data should be overwritten with regional variant data for a sub-region identified by a sub-region identifier of the first user equipment; and 4in response to determining that at the identified portion of the master configuration data should be overwritten with regional variant data for the sub-region identified by the sub-region identifier of the first user equipment, transmitting to the server the first request (Almeida: col. 4 line 48 to col. 5 line 55).

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter ‘Li’, Pub. No. 2010/0138869) in view of Kim et al. (hereinafter ‘Kim’, Patent No. 9,674,578).

Regarding claims 9 and 19, Li teaches generating regional variant data based on user information. On the other hand, Li does not explicitly teach further comprising: 
generating for display in an administrative user interface a list of configuration data corresponding to the master configuration data; 
receiving input, from the administrative user interface, to modify a portion of the master configuration data; 


However, in an analogous art, Kim teaches presenting a user interface for configuring program guide information in a general manner by inputting a zipcode and generating a regional data. The user can further modify the data by selecting and adding available paid service content (col. 17 line 53 to col. 19 line 67, where a sequence of user interfaces are shown, with pre-set channel guide information and then with personalized regional information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li’s invention with Kim’s feature of displaying a user interface for configurating regional and modifying the master configuration data with users input for the benefit of allowing the user to select/configure his/her device with content he/she likes and available to his/her geographical location.

Regarding claims 10 and 20, Li and Kim teach further comprising: 
receiving second input, from the administrative user interface, to add configuration data to the master configuration data; in response to receiving the second input, generating updated master configuration data transmitting the updated master configuration data to the first user equipment and the second user equipment (Kim: col. 17 line 53 to col. 19 line 67, where a sequence of user interfaces are shown, with pre-set channel guide information and then with personalized regional information).
Allowable Subject Matter
Claims 11 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ConclusionPreliminary Amendment dated September 22, 2020
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S PARRA/           Primary Examiner, Art Unit 2421